DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-11 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2019-129022 filed on 07/11/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 07/10/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 07/10/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

EXAMINER’S AMENDMENT
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

7.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – PRINTING APPARATUS, PRINTING METHOD AND A DETACHING ROLLER APPLY A TENSION TO BACKING SHEET FOR DETACHING PRINT LABELS FROM THE BACKING SHEET --

 (End of amendment)

Allowable Subject Matter
8.         Claims 1-11 are allowed.

                                            REASONS FOR ALLOWANCE
9.          The following is an examiner’s statement of reasons for allowance: 
             Tokuda (US Pub 2015/0367624) teaches in Figs. 1-2 and Fig. 3, elements 108-109, 111-112, Pa-b and “R”; abstract, 0027-0032, 0034, 0046-0047, 0071, 0073, 0077, 0081, 0087, 0090-0097 that a roll/label paper P is supplying from a roll paper supply unit 108 on which a force is apply to suppl the roll/label paper P, having front and back sides, in conveyance path toward an inkjet printhead 112  (see at least 0030, 0032, 0071-0077, 0081) to the roll/label paper P (see at least figs. 4-5 & abstract, 0005, 0007-0008, 0027, 0035-0042, 0046, 0071-0077). Tokuda teaches the control system (see figs. 10, 14 & 0083, 0090) on which entire procedure of removing/peeling the labels Pb from roll/label paper P is performed by the controller 60 and controls the transport rollers 108-109 and detaching/peeling unit 6 (see figs. 10, 14 & 0090-0097).
             However, the independent claim 1 is allowable over the prior art(s) of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, “wherein the control unit controls driving of the transport roller and the detaching roller such that a front tension, which is a 58 tension applied to the label sheet at the position of the transport roller, when the label sheet is back-fed to upstream in the transport path is smaller than a front tension when the label sheet is front-fed to downstream”, in combination with all other limitations as claimed in independent claim 1.
            Other independent claim 11 is allowable over the prior art(s) of record since the cited references taken individually or in combination fails to particularly anticipate or a back-feeding step for controlling, while back-feeding the label sheet to upstream in the transport path, driving of the transport roller and the detaching roller such that a front tension, which is a tension applied to the label sheet at the position of the transport roller, is smaller than a front tension when the label sheet is front-fed to downstream”, in combination with all other limitations as claimed in independent claim 11.
           The dependent claims 2-10, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
10.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2011/0013962              c. US Patent 6,092,945
            b. US Pub 2006/0039737              d. US Pub 2006/0008311
            e. US Pub 2003/0001940

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674